DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 11 May 2022, claims 25, 27-35, 37, 38 and 40-43 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 25 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 25 recites a method comprising: 
generating quantized metric table values for first and second populations of students;
generating a comparison presentation table;
receiving a QMT value within a comparison presentation category cell;
generating a filtered comparison presentation table;
generating a first quantized metric presentation; 
receiving a selection of a category cell; and
rendering a modified first quantized metric presentation.

The limitations of generating tables, receiving selections, and rendering a modified presentation, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, these steps could be performed entirely in the human mind or using a pen and paper, by a person evaluating a plurality of metrics and organizing them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a generic data store and generic “subsystems” utilized to perform the claimed steps. This data store and subsystems are recited at a high-level of generality and, in view of Applicant’s specification, could be construed as involving no more than a pen and paper implementation of storing and organizing the claimed data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using data store and generic subsystems to perform the claimed steps amounts to no more than a pen and paper implementation of the abstract idea in the broadest reasonable interpretation, which is not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Dependent claims 27-31 recite the same abstract idea as in claim 25, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.

Allowable Subject Matter
4.	Claims 32-35, 37, 38 and 40-43 are allowed.

Response to Arguments
5.	Applicant’s arguments with respect to with respect to the section 101 rejection of independent claims 32 and 34 have been fully considered and are persuasive.  The section 101 rejection of claims 32-35, 37, 38 and 40-43 has been withdrawn. 
Applicant's arguments with respect to the section 101 rejection of claim 25 have been fully considered but they are not persuasive. As detailed in the rejection above, claim 25 merely recites a series of steps for managing student data. These steps are tied to a generic system that, in the broadest reasonable interpretation, could be construed for example as no more than a pen and paper implementation. Accordingly, Applicant’s arguments that claim 25 is not drawn to a judicial exception and integrates any possible exception into a practical application are not persuasive. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715